Exhibit The Laclede Group, Inc. Presentation for Annual Meeting of Shareholders January 28, 2010 Chief Financial Officer’s Remarks: Fiscal year ended September 30, 2009 was another strong year for The Laclede Group, in spite of the general downturn in our nation’s economy. In fact, Fiscal 2009 was our seventh consecutive year of record earnings when you exclude the fiscal 2008 operating results and net gain on the sale of SM&P Utility Resources, our former underground facility locating and marking subsidiary. Our consolidated income from continuing operations for fiscal 2009 demonstrated solid year-over-year growth by increasing 12 percent to $64.2 million, or $2.92 diluted earnings per share, compared to $57.5 million, or $2.64 diluted earnings per share, for fiscal 2008.This increase was principally due to higher earnings from Laclede Energy Resources or LER, our non-regulated natural gas service provider. During the year, LER not only captured favorable regional price differentials, but also posted record sales volumes in existing and new markets that exceeded the prior year’s level by nearly 50 percent, reflecting their acquisition of additional firm pipeline transportation capacity.As a result, Laclede Energy Resources increased its earnings by 63 percent to $31.4 million. As for Laclede Gas Company, our core subsidiary, it reported earnings of $33.2 million for fiscal 2009, a decrease of $5.9 million, compared to the previous fiscal year.The decrease in earnings was primarily due to increased operating and maintenance expenses, and lower gas sales volumes resulting from weather that was 1.8% warmer than the prior year.These factors were partially offset by higher Infrastructure System Replacement Surcharge revenues.Fiscal 2008’s results also reflected the positive impact of recognizing certain tax-related benefits related to the closure, through either audit or expiration of the statute of limitations, of open tax years through 2006.The amount of these 2008 tax benefits, which did not recur in fiscal 2009, was $1.6 million, or $0.07 diluted earnings per share.Importantly, Laclede Gas’ earnings continue to be supported by a stable customer base, which reflects the economic diversity and strength of our service area, and provides a solid foundation for the future. Turning now to the first quarter of fiscal 2010, on December 4, 2009, Laclede Gas
